Motion granted and Order filed October 14, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00220-CV
                                  ____________

                         LUXEYARD, INC., Appellant

                                        V.

                         ROBERT KLINEK, Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-54501

                                    ORDER

      On September 27, 2021, appellant LuxeYard, Inc. filed a motion to strike
appellee Robert Klinik’s surreply brief. The motion is GRANTED. Appellee’s
surreply brief filed September 23, 2021 is hereby STRICKEN.

                                      PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Jewell and Hassan.